Exhibit 12 FORD MOTOR COMPANY AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES (a) (in millions) First Half Earnings Income/(Loss) before income taxes and cumulative effects of changes in accounting principles (b) $ $ $ ) $ ) $ ) $ Less: Equity in net (income)/loss of affiliated companies included in income/(loss) before income taxes ) Adjusted income/(loss) Adjusted fixed charges (c) Earnings/(Losses) $ $ $ ) $ $ ) $ Combined Fixed Charges Interest expense (d) $ Interest portion of rental expense (e) Total combined fixed charges $ Ratios Ratio of earnings to combined fixed charges (f) (f) (f) (a) Discontinued operations are excluded from all amounts.There were no preferred stock dividends in the periods displayed. (b) Income/(Loss) before income taxes includes equity income/(loss) from unconsolidated subsidiaries. (c) Combined fixed charges, as shown above, adjusted to exclude capitalized interest, and to include dividends from affiliated companies as well as amortization of capitalized interest.(Capitalized interest (in millions): First Half 2010 - $10; 2009 - $28; 2008 - $50; 2007 - $47; 2006 - $53; 2005 - $65) (d) Includes interest, as shown on our statement of operations, plus capitalized interest. (e) One-third of all rental expense is deemed to be interest. (f) Earnings/(Losses) were inadequate to cover fixed interest charges by (in billions): 2008— $14.9; 2007 — $4.6; 2006 — $15.8. 88
